DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 19 January 2022, of application filed, with the above serial number, on 13 August 2018 in which claims 12, 16-19 have been amended. Claims 12-26 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have been amended to add:
changing the transmission period of the data transfer device which is the sender of the first signal to be shorter than the transmission period of the other data transfer device, so that a transfer speed of the state data by the data transfer device which is the sender of the first signal will improve an acquisition speed of the state data by the data transfer device which is the sender of the first signal, and thus increase free space of the temporary storage unit of the data transfer device which is the sender of the first signal. However, the claim language is indefinite, as the transmission period as described in the specification is a period of transmission, ie. a length of time of a transmission, if the data transfer device which is the sender of the first signal has a shorter transmission period, say 0.5s vs 1s, less data is being transmitted in the shorter period, the transfer speed is less and thus a decrease of free space of the temporary storage unit of the data transfer device which is the sender of the first signal would result. Thus the limitation is indefinite and it is unclear if the intended use is unintended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al (hereinafter “Cella”, WO 2017/196821 A1).
As per Claim 12, Cella discloses a data collection device which is configured to be connected communicably with a plurality of data transfer devices, the data collection device comprising: 
a processor (at least Fig. 14; par. 285, 113); and

a data collection unit configured to collect, from each of the plurality of data transfer devices, state data, which is data related to a state of a machine tool grouped with the data transfer device (at least Fig. 14; data collection system 102; par. 176; “cloud-based, machine pattern analysis of state information from multiple industrial sensors to provide anticipated state information for an industrial system. In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial system based on historical data about sequences of state information. For example, where a temperature state of an industrial machine…”); and 
a communication control unit configured to control transmission of the state data from the plurality of data transfer devices to the data collection unit, according to an instruction to the plurality of data transfer devices based on a first standard or a second standard which differs from the first standard (at least par. 180; storage strategy of storing snapshots of data or for limited time periods, and varying with self organizing storage to alter storage duration), 
wherein the communication control unit, in a case of not receiving, from any of the plurality of data transfer devices, a first signal indicating that space in a storage capacity of a temporary storage unit (par. 174; cache/buffer 4022) of the data transfer device is less than a predetermined amount, is configured to perform control to cause 
in a case of receiving, from any of the plurality of data transfer devices, the first signal, is configured to perform control to cause the state data to be transmitted the control by changing a transmission period so that a transmission period of the data transfer device which is a sender of the first signal and a transmission period of another data transfer device relatively differ, by changing the transmission period of the data transfer device which is the sender of the first signal to be shorter than the transmission period of the other data transfer device, so that a transfer speed of the state data by the data transfer device which is the sender of the first signal will improve an acquisition speed of the state data by the data transfer device which is the sender of the first signal, and thus increase free space of the temporary storage unit of the data transfer device which is the sender of the first signal, as control based on the second standard (at least par. 180; “Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple 
the state data represents a physical quantity related to a position of a drive shaft of the machine tool, a speed of the drive shaft of the machine tool, an acceleration of the drive shaft of the machine tool or a torque of the drive shaft of the machine tool (at least paragraph 111, 116; “the machine 2020 can further include a housing 2100 that can contain a drive motor 2110 that can drive a shaft 2120. The shaft 2120 can be supported for rotation or oscillation by a set of bearings 2130, such as including a first bearing 2140 and a second bearing 2150. A data collection module 2160 can connect to (or be resident on) the machine 2020. In one example, the data collection module 2160 can be located and accessible through a cloud network facility 2 170 and can collect the waveform data 2010 from the machine 2020 and deliver the waveform data 2010 to a remote location”; the second reference sensor can be used when the machine has two shafts with different operating speeds).
As per Claim 13. The data collection device according to claim 12, wherein the communication control unit: is configured to perform the control by allocating a transmission period so as not to overlap to the plurality of data transfer devices, and causing the state data to be transmitted sequentially (at least par. 69, 133, 197, 178-180; multiplexing sensor data and data collector optimizing based on bandwidth).
As per Claim 14. The data collection device according to claim 12, wherein the first signal includes information indicating an extent of a usage condition of the temporary storage unit of the data transfer device, and wherein the communication control unit, based on the space in the storage capacity of the temporary storage unit of the data 
As per Claim 15. The data collection device according to claim 12, wherein the communication control unit is configured to perform the control by the second standard, in a case of receiving a second signal from the data transfer device that is the sender of the first signal (at least par. 180; based on feedback, varying storage parameters including storage duration).
As per Claim 16, Cella discloses a data transfer device that is configured to be connected with a data collection device so as to be communicable, the data transfer device comprising: 
a processor (at least Fig. 14; par. 285, 113); and
a non-transitory computer-readable medium having stored thereon executable instructions that, when executed by the processor, cause the data collection device to function as:
a data acquisition unit configured to acquire state data, which is data related to a state of a machine tool that is grouped with the data transfer device (at least Fig. 14; data collection system 102; par. 176; “cloud-based, machine pattern analysis of state information from multiple industrial sensors to provide anticipated state information for an industrial system. In embodiments, machine learning may take advantage of a state machine, such as tracking states of multiple analog and/or digital sensors, feeding the states into a pattern analysis facility, and determining anticipated states of the industrial 
a temporary storage unit configured to temporarily store the state data acquired by the data acquisition unit (at least Fig. 14, par. 174; cache/buffer 4022); 
a data transfer unit configured to transmit the state data stored by the temporary storage unit to the data collection device, based on an instruction from the data collection device (at least par. 180; storage strategy of storing snapshots of data or for limited time periods, and varying with self organizing storage to alter storage duration); and 
a monitoring unit configured to monitor a usage condition of the temporary storage unit, and transmit a first signal indicating that space in a storage capacity of a temporary storage unit is less than a predetermined amount based on a monitoring result to the data collection device (at least par. 180; “Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These typically include capturing only portions of the data (such as snapshots), storing data for limited time periods, storing portions of the data (such as intermediate or abstracted forms), and the like. With many possible selections among these and other options, determining the correct storage strategy may be highly complex. In embodiments, the self-organizing storage system 4028 may use a 
wherein: the data collection device is configured to collect the state data also from other data transfer devices in addition to the data transfer device (at least par. 174-176, Fig. 14, other sensors and sources connected to 102);
 the first signal is transmitted so that the data collection device is configured to perform control to cause the state data to be transmitted by changing a transmission period so that a transmission period of the data transfer device which is a sender of the first signal and a transmission period of another data transfer device relatively differ, by changing the transmission period of the data transfer device which is the sender of the first signal to be shorter than the transmission period of the other data transfer device, so that a transfer speed of the state data by the data transfer device which is the sender of the first signal will improve an acquisition speed of the state data by the data transfer device which is the sender of the first signal, and thus increase free space of the temporary storage unit of the data transfer device which is the sender of the first signal  (at least par. 180; “Sensor data, and in particular analog sensor data, can consume large amounts of storage capacity, in particular where a data collector 102 has multiple sensor inputs onboard or from the local environment. Simply storing all the data indefinitely is not typically a favorable option, and even transmitting all of the data may strain bandwidth limitations, exceed bandwidth permissions (such as exceeding cellular data plan capacity), or the like. Accordingly, storage strategies are needed. These 
the state data represents a physical quantity related to a position of a drive shaft of the machine tool, a speed of the drive shaft of the machine tool, an acceleration of 
As per Claim 20. The data collection device according to claim 12, wherein the physical quantity is a measured value of motor electrical current (at least paragraph 111, 116, 98, 82, 164; parameters such as vibration, temperature, pressure, heat flux, magnetic fields, electrical fields, currents, voltage, capacitance, inductance, and combinations; motor voltage and phase information; the machine 2020 can further include a housing 2100 that can contain a drive motor 2 110 that can drive a shaft 2120; the second reference sensor can be used when the machine has two shafts with different operating speeds; the local data collection system 102 may include multiple sensors such as, without limitation, a temperature sensor, a pressure sensor, a torque sensor).
As per Claim 21. The data collection device according to claim 12, wherein the physical quantity is a measured value of motor revolution speed (at least paragraph 111, 116, 98, 82, 164; parameters such as vibration, temperature, pressure, heat flux, 
As per Claim 22. The data collection device according to claim 12, wherein the physical quantity is a measured value of motor torque (at least paragraph 111, 116, 98, 82, 164; parameters such as vibration, temperature, pressure, heat flux, magnetic fields, electrical fields, currents, voltage, capacitance, inductance, and combinations; motor voltage and phase information; the machine 2020 can further include a housing 2100 that can contain a drive motor 2 110 that can drive a shaft 2120; the second reference sensor can be used when the machine has two shafts with different operating speeds; the local data collection system 102 may include multiple sensors such as, without limitation, a temperature sensor, a pressure sensor, a torque sensor).
As per Claim 23. The data transfer device according to claim 16, wherein the physical quantity is a measured value of motor electrical current, motor revolution speed or motor torque (at least paragraph 111, 116, 98, 82, 164; parameters such as vibration, temperature, pressure, heat flux, magnetic fields, electrical fields, currents, voltage, capacitance, inductance, and combinations; motor voltage and phase information; the machine 2020 can further include a housing 2100 that can contain a drive motor 2 110 that can drive a shaft 2120; the second reference sensor can be used when the 
	Claims 17-19, 24-26 disclose the same limitations as the device of Claim 12 and claim 23, with Claim 17 claiming the combined limitations of Claims 12 and 16, Claim 18 claiming a data collection program for use with the device of Claim 12 and having therein the same limitations for the device, and Claim 19 claiming a data transfer program for use with the device of Claim 16 and having therein the same limitations for the device. Therefore the rejections applied to Claims 12-16, 22-23 also apply to Claims 17-19, 24-26 without exception.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Cella fails to disclose the amended features of independent claims, including claim 12, such features including preventing transmission region on the sending side from becoming overflow by raising the transfer speed of the data transfer device, in the case of the transmission buffer region of the data transfer device becoming overflow due to the transmission volume of the data transfer device being too large. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing transmission region on the sending side from becoming overflow by raising the transfer speed of the data transfer device, in the case of the transmission buffer region of the data transfer device becoming overflow due to the transmission volume of the data transfer device being too large) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims no longer claim buffer region(s), or preventing any overflow, or even necessarily raising transfer speed (see 112).
Further, in response to applicant's argument that raising the transfer speed of the data transfer device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the claim already specifies that the transmission period is changed to be shorter of the data transfer device compared to the other data transfer devices as Applicant argues to prevent buffer overflow, the speed naturally per intended use with the shorter period, is transferring faster, and the storage is emptying outer faster and thus can hold more data to be stored in the emptier storage or buffer as argued. There is thus no structural difference between what is amended in the claim and what was already claimed and the prior art and the prior art automatically varying storage parameters including storage duration and amount adapted with feedback meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY G TODD/Primary Examiner, Art Unit 2457